Name: 2004/930/EC: Commission Decision of 28 December 2004 on a financial contribution from the Community towards actions planned by Member States to implement control, inspection and surveillance programmes in 2004 (second instalment) (notified under document number C(2004) 5310)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  air and space transport;  fisheries;  information technology and data processing;  cooperation policy
 Date Published: 2004-12-31

 31.12.2004 EN Official Journal of the European Union L 396/51 COMMISSION DECISION of 28 December 2004 on a financial contribution from the Community towards actions planned by Member States to implement control, inspection and surveillance programmes in 2004 (second instalment) (notified under document number C(2004) 5310) (2004/930/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 2004/465/EC of 29 April 2004 on a Community financial contribution towards Member States fisheries control programmes (1), and in particular Article 6(1) thereof, Whereas: (1) Member States have forwarded to the Commission their fisheries control programmes for the period from 1 January 2004 to 31 December 2004 together with the applications for Community financial contribution towards the expenditure to be incurred in carrying out such programmes. (2) Applications concerning actions listed in Article 4 of Decision 2004/465/EC may qualify for Community funding. (3) It is appropriate to fix the maximum amounts of Community contribution towards eligible expenditure for 2004 for each Member State aid granted for actions included in Article 4 of Decision 2004/465/EC, the Community contribution rate for such actions and the conditions on which national expenditure is to be reimbursed by the Community. (4) Member States must, in accordance with Article 8 of Decision 2004/465/EC, commit their expenditure within a period of 12 months from the end of the year in which this Decision is notified to them. They must also comply with the provision of that Decision as regards starting their projects and submitting applications for reimbursement. (5) The measures provided for in this Decision are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS DECISION: Article 1 Subject matter This Decision establishes the amount of the Community financial contribution for each Member State, the rate of the Community financial contribution and the conditions on which the contribution may be granted towards actions referred to in Article 4 of Decision 2004/465/EC. Article 2 Electronic localisation devices 1. Expenditure incurred in the purchase and fitting on board of fishing vessels of electronic localisation devices enabling vessels to be monitored at a distance by a fisheries monitoring centre through a vessel monitoring system (VMS) shall qualify for a maximum financial contribution of EUR 4 500 per vessel within the limits established in Annex I. 2. Within the EUR 4 500 limit provided for in paragraph 1, the Community financial contribution for the first EUR 1 500 of eligible expenditure shall be at a rate of 100 %. 3. The Community financial contribution for eligible expenditure comprised between EUR 1 500 and EUR 4 500 per vessel, shall amount to a maximum of 50 % of such expenditure. 4. The electronic localisation devices should satisfy requirements fixed by Commission Regulation (EC) No 2244/2003 of 18 December 2003 laying down detailed provisions regarding satellite-based vessel monitoring systems (2). Article 3 New technologies and IT networks Expenditure incurred on the purchase of, installation and technical assistance for, computer technology and setting up of IT networks in order to allow efficient and secure data exchange in connection with monitoring, control and surveillance of fisheries activities, shall qualify for a financial contribution of 50 % of the eligible expenditure within the limits laid down in Annex II. However, investments related to the station at Kerguelen Island on reception and processing of radar satellite data shall qualify for a financial contribution of 40 % of the eligible expenditure within the limits laid down in Annex II. Article 4 Pilot projects on new technologies 1. Expenditure incurred in pilot projects relating to the implementation of new technologies to improve the monitoring of fisheries activities shall qualify for a financial contribution of 50 % of the eligible expenditure within the limits laid down in Annex III. 2. Pilot projects should satisfy the conditions set out in Commission Regulation (EC) No 1461/2003 of 18 August 2003 laying down conditions for pilot projects for the electronic transmission of information on fishing activities and for remote sensing (3). Article 5 Training Expenditure incurred on training and exchange programmes of civil servants responsible for monitoring control and surveillance tasks in the fisheries area shall qualify for a financial contribution of 50 % of the eligible expenditure within the limits laid down in Annex IV. Article 6 Pilot inspection and observer schemes 1. Expenditure incurred in pilot inspection and observer schemes shall qualify for a financial contribution of 50 % of the eligible expenditure within the limits laid down in Annex V. 2. These projects should satisfy in particular the conditions set out in Council Regulation (EC) No 812/2004 of 26 April 2004 laying down measures concerning incidental catches of cetaceans in fisheries and amending Regulation (EC) No 88/98 (4). Article 7 Assessment of expenditure Expenditure incurred in implementing a system to assess expenditure incurred in controlling the common fisheries policy shall qualify for a financial contribution of 50 % of the eligible expenditure within the limits laid down in Annex VI. Article 8 Seminars and media tools Expenditure incurred in initiatives including seminar and media tools aimed at enhancing awareness among fishermen and other players such as inspectors, public prosecutors and judges, as well as among the general public on the need to fight irresponsible and illegal fishing and on the implementation of common fisheries policy rules, shall qualify for a financial contribution of 75 % of the eligible expenditure within the limits laid down in Annex VII. Article 9 Fisheries patrol vessels and aircraft Expenditure related to the purchase and modernisation of vessels and aircraft used for inspection and surveillance of fishing activities by the competent authorities of the Member States, shall qualify within the limits laid down in Annex VIII for a financial contribution of:  50 % of the eligible expenditure incurred by acceding Member States on 1 May 2004,  25 % of the eligible expenditure incurred by other Member States. Article 10 Reimbursement claims Claims for reimbursement of expenditure and for payment of advances shall comply with Articles 12 and 13 of, and Annex I, part C to Decision 2004/465/EC. Article 11 This Decision is addressed to the Member States. Done at Brussels, 28 December 2004. For the Commission Joe BORG Member of the Commission (1) OJ L 157, 30.4.2004, p. 114, corrigendum in OJ L 195, 2.6.2004, p. 36. (2) OJ L 333, 20.12.2003, p. 17. (3) OJ L 208, 19.8.2003, p. 14. (4) OJ L 150, 30.4.2004, p. 12. ANNEX I Electronic localisation devices (EUR) Member State Expenditure planned in the national fisheries control programme Community contribution Belgium 0 0 Czech Republic 0 0 Denmark 0 0 Germany 0 0 Estonia 0 0 Greece 0 0 Spain 0 0 France 0 0 Ireland 0 0 Italy 0 0 Cyprus 0 0 Latvia 0 0 Lithuania 0 0 Luxembourg 0 0 Hungary 0 0 Malta 0 0 Netherlands 0 0 Austria 0 0 Poland 585 000 468 000 Portugal 0 0 Slovenia 0 0 Slovakia 0 0 Finland 0 0 Sweden 0 0 United Kingdom 0 0 Total 585 000 468 000 ANNEX II New technologies and IT networks (EUR) Member State Expenditure planned in the national fisheries control programme Community contribution Belgium 0 0 Czech Republic 0 0 Denmark 271 000 135 500 Germany 235 000 117 500 Estonia 0 0 Greece 0 0 Spain 0 0 France 1 800 000 750 000 Ireland 2 000 000 1 000 000 Italy 1 755 953 877 977 Cyprus 0 0 Latvia 0 0 Lithuania 110 000 55 000 Luxembourg 0 0 Hungary 0 0 Malta 96 763 48 381 Netherlands 310 325 155 163 Austria 0 0 Poland 0 0 Portugal 2 291 616 1 145 808 Slovenia 0 0 Slovakia 0 0 Finland 545 000 272 500 Sweden 87 430 43 715 United Kingdom 179 134 89 567 Total 9 682 221 4 691 111 ANNEX III Pilot projects on new technologies (EUR) Member State Expenditure planned in the national fisheries control programme Community contribution Belgium 0 0 Czech Republic 0 0 Denmark 0 0 Germany 0 0 Estonia 0 0 Greece 200 000 100 000 Spain 0 0 France 0 0 Ireland 0 0 Italy 0 0 Cyprus 0 0 Latvia 0 0 Lithuania 0 0 Luxembourg 0 0 Hungary 0 0 Malta 0 0 Netherlands 0 0 Austria 0 0 Poland 0 0 Portugal 586 000 293 000 Slovenia 0 0 Slovakia 0 0 Finland 0 0 Sweden 0 0 United Kingdom 0 0 Total 786 000 393 000 ANNEX IV Training (EUR) Member State Expenditure planned in the national fisheries control programme Community contribution Belgium 5 000 2 500 Czech Republic 0 0 Denmark 56 500 28 250 Germany 52 500 26 250 Estonia 9 590 4 795 Greece 0 0 Spain 183 703 91 852 France 130 000 65 000 Ireland 0 0 Italy 1 270 816 635 408 Cyprus 20 000 10 000 Latvia 0 0 Lithuania 20 000 10 000 Luxembourg 0 0 Hungary 0 0 Malta 600 901 300 451 Netherlands 139 674 69 837 Austria 0 0 Poland 0 0 Portugal 102 967 51 484 Slovenia 0 0 Slovakia 0 0 Finland 30 000 15 000 Sweden 132 790 66 395 United Kingdom 175 512 87 756 Total 2 929 953 1 464 978 ANNEX V Pilot and inspection observer schemes (EUR) Member State Expenditure planned in the national fisheries control programme Community contribution Belgium 0 0 Czech Republic 0 0 Denmark 0 0 Germany 0 0 Estonia 0 0 Greece 0 0 Spain 0 0 France 0 0 Ireland 0 0 Italy 0 0 Cyprus 0 0 Latvia 0 0 Lithuania 0 0 Luxembourg 0 0 Hungary 0 0 Malta 0 0 Netherlands 0 0 Austria 0 0 Poland 0 0 Portugal 94 910 47 455 Slovenia 0 0 Slovakia 0 0 Finland 0 0 Sweden 474 400 237 200 United Kingdom 0 0 Total 569 310 284 655 ANNEX VI Assessment of expenditure (EUR) Member State Expenditure planned in the national fisheries control programme Community contribution Belgium 0 0 Czech Republic 0 0 Denmark 0 0 Germany 0 0 Estonia 0 0 Greece 0 0 Spain 0 0 France 0 0 Ireland 0 0 Italy 0 0 Cyprus 0 0 Latvia 0 0 Lithuania 0 0 Luxembourg 0 0 Hungary 0 0 Malta 0 0 Netherlands 0 0 Austria 0 0 Poland 0 0 Portugal 50 000 25 000 Slovenia 0 0 Slovakia 0 0 Finland 0 0 Sweden 0 0 United Kingdom 0 0 Total 50 000 25 000 ANNEX VII Seminars and media tools (EUR) Member State Expenditure planned in the national fisheries control programme Community contribution Belgium 0 0 Czech Republic 0 0 Denmark 0 0 Germany 0 0 Estonia 0 0 Greece 200 000 150 000 Spain 6 000 4 500 France 0 0 Ireland 0 0 Italy 0 0 Cyprus 30 000 22 500 Latvia 0 0 Lithuania 10 000 7 500 Luxembourg 0 0 Hungary 0 0 Malta 0 0 Netherlands 0 0 Austria 0 0 Poland 0 0 Portugal 0 0 Slovenia 0 0 Slovakia 0 0 Finland 0 0 Sweden 230 000 172 500 United Kingdom 0 0 Total 476 000 357 000 ANNEX VIII Patrol vessels and aircraft (EUR) Member State Expenditure planned in the national fisheries control programme Community contribution Belgium 0 0 Czech Republic 0 0 Denmark 0 0 Germany 77 798 19 449 Estonia 0 0 Greece 1 050 000 262 500 Spain 22 238 597 5 559 649 France 0 0 Ireland 1 000 000 250 000 Italy 0 0 Cyprus 1 400 000 700 000 Latvia 0 0 Lithuania 0 0 Luxembourg 0 0 Hungary 0 0 Malta 600 000 300 000 Netherlands 0 0 Austria 0 0 Poland 0 0 Portugal 4 630 000 1 157 500 Slovenia 0 0 Slovakia 0 0 Finland 105 000 26 250 Sweden 5 700 000 1 425 000 United Kingdom 13 758 956 3 439 739 Total 50 560 351 13 140 087